DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Lonnie Holder on 2/10/21. 



1.	(Currently Amended) A laser device for an EUV system, comprising:
a laser control unit configured to generate a light emission trigger signal;
a master oscillator configured to output a pulse laser beam based on the light emission trigger signal transmitted from the laser control unit;
a delay circuit configured to receive the light emission trigger signal transmitted from the laser control unit and generate a switching signal after a switching delay time F has elapsed since the reception;
a high voltage switch configured to generate a high voltage pulse based on the switching signal transmitted from the delay circuit;
an optical shutter positioned on an optical path of the pulse laser beam output from the master oscillator and driven based on the high voltage pulse output from the high voltage switch; and
a high voltage monitor configured to detect the high voltage pulse output from the high voltage switch and, based on the high voltage pulse output, transmit a high voltage pulse sensing signal to the delay circuit, wherein
when C represents a target value of a time between rise of the switching signal and application of the high voltage pulse to the optical shutter, and D represents a change amount by which timing of the application of the high voltage pulse shifts from the target value C toward a longer time side, wherein D is determined based on the high voltage pulse sending signal, and wherein the delay circuit updates the switching delay time to be F – D[[}]], every time the delay circuit receives the light emission trigger signal.

2.	(Canceled)

3.	(Currently Amended) The laser device for an EUV system according to claim 1, wherein the delay circuit includes a counter configured to count at least an elapsed time since reception of the light emission trigger signal.

4.	(Currently Amended) The laser device for an EUV system according to claim 3, wherein the delay circuit stops the counting by the counter when the high voltage pulse sensing signal is input, and calculates the change amount D based on a counted elapsed time.

5.	(Currently Amended) The laser device for an EUV system according to claim 1, wherein a plurality of the optical shutters are provided along the optical path of the pulse laser beam.

6.	(Currently Amended) The laser device for an EUV system according to claim 1, further comprising an amplifier configured to amplify the pulse laser beam output from the master oscillator.

7.	(Currently Amended) An extreme ultraviolet light generation device configured to generate extreme ultraviolet light by irradiating a droplet made of a target material with a pulse laser beam, the extreme ultraviolet light generation device comprising the laser device for an EUV system according to claim 1 as a light source configured to emit the pulse laser beam.

8.	(Currently Amended) A laser device for an EUV system, comprising:
a laser control unit configured to receive an external trigger signal, generate a first light emission trigger signal after a first delay time has elapsed since the reception, and generate a second light emission trigger signal based on the external trigger signal;
a master oscillator configured to output a pulse laser beam based on the first light emission trigger signal transmitted from the laser control unit;
a delay circuit configured to receive the second light emission trigger signal transmitted from the laser control unit and generate a switching signal after a second delay time TO has elapsed since the reception;
a high voltage switch configured to generate a high voltage pulse based on the switching signal transmitted from the delay circuit;

a high voltage monitor configured to detect the high voltage pulse output from the high voltage switch and based on the high voltage pulse output, transmit a high voltage pulse sensing signal to the laser control unit, wherein

when C represents a target value of a time between rise of the switching signal and application of the high voltage pulse to the optical shutter, and D represents a change amount by which timing of the application of the high voltage pulse shifts from the target value C toward a longer time side, wherein D is determined based on the high voltage pulse sending signal, and wherein the delay circuit updates the second delay time to be TO – D, every time the delay circuit receives the second light emission trigger signal.

9.	(Canceled)

10.	(Currently Amended) The laser device for an EUV system according to claim[[ 9]] 8, wherein the laser control unit includes a counter configured to count at least an elapsed time from reception of the external trigger signal.

11.	(Currently Amended) The laser device for an EUV system according to claim 10, wherein the laser control unit stops the counting by the counter when the high voltage pulse sensing signal is input, and calculates the change amount D based on a counted elapsed time.

12.	(Currently Amended) The laser device for an EUV system according to claim[[ 9]] 8, wherein a plurality of the optical shutters are provided along the optical path of the pulse laser beam.

13.	(Currently Amended) The laser device for an EUV system according to claim[[ 9]] 8, further comprising an amplifier configured to amplify the pulse laser beam output from the master oscillator.

14.	(Original) An extreme ultraviolet light generation device configured to generate extreme ultraviolet light by irradiating a droplet made of a target material with a pulse laser beam, the extreme 

15.	(Currently Amended) A laser device for an EUV system, comprising:
a laser control unit configured to generate a light emission trigger signal based on a received external trigger signal and generate a switching signal after a third delay time B has elapsed since the reception of the external trigger signal;
a master oscillator configured to output a pulse laser beam based on the light emission trigger signal transmitted from the laser control unit;
a high voltage switch configured to generate a high voltage pulse based on the switching signal transmitted from the laser control unit;
an optical shutter positioned on an optical path of the pulse laser beam output from the master oscillator and driven based on the high voltage pulse output from the high voltage switch; and
a high voltage monitor configured to detect the high voltage pulse output from the high voltage switch and, based on the high voltage pulse output, transmit a high voltage pulse sensing signal to the laser control unit, wherein

when C represents a target value of a time between rise of the switching signal and application of the high voltage pulse to the optical shutter, and D represents a change amount by which timing of the application of the high voltage pulse shifts from the target value C toward a longer time side, wherein D is determined based on the high voltage pulse sending signal, and wherein the laser control unit updates the third delay time to be B – D, every time the laser control unit receives received external trigger signal.

16.	(Canceled)

17.	(Currently Amended) The laser device for an EUV system according to claim 15, wherein the laser control unit includes a counter configured to count at least an elapsed time since reception of the light emission trigger signal.

 for an EUV system according to claim 17, wherein the laser control unit stops the counting by the counter when the high voltage pulse sensing signal is input, and calculates the change amount D based on a counted elapsed time.

19.	(Currently Amended) The laser device for an EUV system according to claim 15, wherein a plurality of the optical shutters are provided along the optical path of the pulse laser beam.

20.	(Original) An extreme ultraviolet light generation device configured to generate extreme ultraviolet light by irradiating a droplet made of a target material with a pulse laser beam, the extreme ultraviolet light generation device comprising the laser device according to claim 15 as a light source configured to emit the pulse laser beam.

21.	(Currently Amended) The laser device for an EUV system according to claim 1, wherein
a frequency of updating the first delay time is set to be 50kHz to 100kHz.



Allowable Subject Matter
	Claims 1, 3-8, 10-15, and 17-21  are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding the laser device comprising the delay circuit, high voltage switch, optical shutter, and high voltage monitor as claimed, wherein D is determined based on the high voltage pulse sending signal, and wherein the delay circuit updates the first delay time to be F – D, every time the delay circuit receives the light emission trigger signal; recited together in combination with the totality of particular structural features/limitations recited therein.
	Generally the use of feedback to better control laser and droplet characteristics is well known in the art, such as for controlling timing signals to the CPU generally (US9439276B2), laser pulse intensity (US20170048960), and laser direction (US20150257246). However, the prior art does not teach or suggest using the electronics structures and delay circuit correction as claimed or that the delay circuit 
	Claim(s) 8, 10-15, and 20 previously withdrawn from consideration as a result of a restriction requirement, is/are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn and claim(s) 8, 10-15, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claim 8 and 15 is allowed based on similar reasoning as discussed above regarding claim 1.  
	Claims 3-7, 10-14, and 17-21, which depend from claim 1, 8, or 15 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881